                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             JONESBORO DIVISION

CHARLES DAVID EARWOOD                                                          PETITIONER


v.                            NO: 3:18-CV-00157 BSM-JTR

MIKE ALLEN, Sheriff, Crittenden
County Detention Center                                                      RESPONDENT

                                           ORDER

       Charles David Earwood has not complied with the November 5, September 14, and

August 24, 2018 orders [Doc. Nos. 3, 6, 9] directing him to file a properly completed

application to proceed in forma pauperis or to pay the statutory filing fee of $5. Earwood’s

last deadline to file his application or pay $5 was November 19, 2018, and he has not paid

or filed a new application. Indeed, Earwood has indicated that he has no intention of complying

with the November 5th order or of pursuing this case. On November 15, 2018, Earwood filed a

notice [Doc. No. 12] advising that he intends to concentrate his money and efforts on the case,

Earwood v. City of Marion, et. al., Eastern District of Arkansas Case No. 3:18-cv-00182-DPM-JTR.

       Accordingly, Earwood’s case is dismissed without prejudice for failure to prosecute.

See Local Rule 5.5(c)(2); Fed. R. Civ. P. 41(b). It is certified that an in forma pauperis

appeal from this order would not be taken in good faith. See 28 U.S.C. § 1915(a)(3).

       IT IS SO ORDERED this 26th day of November 2018.


                                                    _________________________________
                                                     UNITED STATES DISTRICT JUDGE
